ALLOWANCE
Claims 1-9, 19-27, and 30-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 19, and 30, the prior art of record broadly discloses an interface for editing code/script using unstructured text and selectable interface elements. Specifically, the prior art discloses presenting a user with recommended completion terms that can be inserted into the line(s) of code in response to a user selection. Moreover, the prior art allows for unique names for libraries and functions that can be recommended based on what a user has typed in the editing window. However, the prior art does not explicitly teach the structure of the interface as a whole and the interworking of all the interface components as claimed. Specifically, the prior art does not teach the various interface elements interacting with one another, such as the help widget in addition to the structure of the window and the adjacent dialog box and each of their content.
Therefore, it is for at least these reasons that the claim limitations, in the specific combinations as recited in the independent claims 1, 19, and 30, define patentability of the claims over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142